Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1-3 and 5-10, as amended, are currently pending and have been considered below. Claim 4 has been cancelled.
Response to Amendment
	This action is in response to the applicant’s arguments and amendments filed November 18, 2021, which are in response to USPTO Office Action mailed August 18, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claim 4 has been cancelled.
Claims 1-3, and 5-10 remain pending.
The 112(f) interpretation has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2017/0124882; hereinafter Wang).
Regarding Claim 1:
Wang discloses a vehicle control device, comprising a memory and one or more processors that execute computer-executable instructions stored in the memory (Wang, Para. [0036], Wang discloses a memory and processor), wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to: 
determine whether or not, in a portion in front of a host vehicle within another lane that differs from a host vehicle lane in which the host vehicle is traveling, a predetermined restricted area exists in which continuous traveling of the host vehicle in the other lane is restricted (Wang, Para. [0028-0034], Wang discloses a lane assistance computer which analyzes inputs from front facing sensors to determine if the upcoming restricted lane ahead of the vehicle); 
restrict a lane change of the host vehicle into the other lane in a case that the restricted area determination unit determines that the predetermined restricted area exists in the other lane (Wang, Para. [0013], [0034], Wang discloses an electronic steering controller which controls the steering mechanism of the vehicle as dictated by the lane assistance computer (i.e. enter or not enter the restricted lane based on the restriction, see Para. [0054])); and
determine whether or not a distance to the predetermined restricted area, or a time period until the host vehicle reaches the predetermined restricted area is greater than or equal to a threshold value (Wang, Para. [0043], Wang discloses determines if the distance to the restricted lane is within a threshold distance), 
wherein, in a case that it is determined that the distance to the predetermined restricted area, or the time period until the host vehicle reaches the predetermined restricted area is greater than or equal to the threshold value, the one or more processors cause the vehicle control device to permit the lane change of the host vehicle into the other lane (Wang, Para. [0046], Wang discloses entering the restricted lane is decided based on the distance to the restricted lane).  
Regarding Claim 2:
Wang further discloses wherein, in a case that a dedicated passing lane through which a specified type of vehicle passes, or a priority passing lane in which passing of the specified type of vehicle is given priority exists in the portion in front of the host vehicle within the other lane (Wang, Para. [0025], Wang discloses the restricted lane may have restrictions which include specific types of vehicles, types of propulsion, number of vehicle occupants, number of wheels, paid authorization, etc.), and the host vehicle does not correspond to the specified type of vehicle, the one or more processors cause the vehicle control device to determine that the predetermined restricted area exists in the other lane (Wang, Para. [0010], Wang discloses the systems of the vehicle determines whether the vehicle may enter a restricted lane based on the vehicle type or number of occupants).  
Regarding Claim 3:
Wang further discloses wherein the one or more processors cause the vehicle control device to determine whether or not the predetermined restricted area exists in the other lane on a basis of a road sign or a road marking (Wang, Para. [0028-0032], Wang discloses optical recognition is performed on road signs to determine restricted lane information).  
Regarding Claim 5:
Wang further discloses wherein the one or more processors cause the vehicle control device to issue a predetermined notification to a user, in a case that a state in which the predetermined restricted area does not exist in the other lane has come about after the lane change of the host vehicle into the other lane is restricted (Wang, Para. [0015], [0034], Wang discloses an alert is provided to the driver through audio, visual, or tactile alerts informing the driver of the upcoming lane restriction). While Wang doesn’t explicitly disclose alerting the driver when the restricted lane has   
Regarding Claim 6:
Wang further discloses wherein the one or more processors cause the vehicle control device to detect an operation input performed by a user, and control the lane change on a basis of the operation input detected by the operation detection unit (Wang, Para. [0049], Wang discloses an input received from the driver confirming a lane change operation).  
Regarding Claim 7:
Wang further discloses wherein the one or more processors cause the vehicle control device to determine whether or not the predetermined restricted area exists in the other lane on a basis of vehicle position information and map information (Wang, Para. [0047], Wang discloses the restricted lane location is determined by reading data from a map database and GPS information of the vehicle).  
Regarding Claim 8:
Wang further discloses wherein the one or more processors cause the vehicle control device to determine whether or not the predetermined restricted area exists in the other lane on a basis of information obtained by a sensor provided in the host vehicle (Wang, Para. [0028-0034], Wang discloses a lane assistance computer which analyzes inputs from front facing sensors to determine if the upcoming restricted lane ahead of the vehicle).  
Regarding Claim 9:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant argues the cited limitation of “permitting the lane change of the host vehicle into the other lane” “in a case that it is determined that the distance to the predetermined restricted area, or the time period until the host vehicle reaches the predetermined restricted area is greater than or equal to the threshold value”. The examiner respectfully disagrees. Wang discloses determining a threshold distance to a restricted access area based on images captured by the sensors of the vehicle, see Para. [0043]. Wang further discloses the permitting of entering this predetermined restricted area is based on at least the distance to the restricted area or more appropriately a distance to the end of the restricted area, see Para. [0046]. Furthermore, [0052]-[0053] make clear that distances to destination, greater than a threshold can be used to determine whether to enter the restricted lane. Thus, if the end of a restricted lane is a destination then [0052]-[0053] clearly teaches that being a threshold distance greater than the end of the lane would be a condition for entering the lane. Therefore, the argued limitation is disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664